Citation Nr: 0319929	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-27 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1996 and later RO decisions that denied service 
connection for the cause of the veteran's death, denied DIC 
under 38 U.S.C.A. § 1318, and denied improved death pension 
because the appellant's income was excessive.  In February 
2000, the Board remanded the case to the RO for additional 
development.

In a September 2002 decision, the Board denied the appeal for 
service connection for the cause of the veteran's death and 
for improved death pension, and deferred action on the appeal 
for DIC under 38 U.S.C.A. § 1318 pending the completion of VA 
rulemaking in accordance with the holding by the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 2001) (NOVA I).


REMAND

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. § 1318 where a survivor seeks to 
reopen a claim on the ground of new and material evidence, 
pending further rulemaking proceedings.  The appellant's 
claim for DIC under 38 U.S.C.A. § 1318 should now be 
adjudicated.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the record reveals that the appellant has not been provided 
with this notice.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the appellant is 
notified of the evidence needed to 
substantiate her claim for DIC under 
38 U.S.C.A. § 1318.  This notice should 
advise her of the evidence that she needs 
to submit and of the evidence VA will 
attempt to obtain.

2.  If additional evidence is received 
subsequent to the development undertaken 
in paragraph 1, the RO should review the 
claim for DIC under 38 U.S.C.A. § 1318.  
If action remains adverse to the 
appellant, she should be sent an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




